     Case 4:20-cv-00308-WTM-CLR Document 5 Filed 04/27/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

SENECA ROBERTS,                      )
                                     )
              Petitioner,            )
                                     )
v.                                   )             CV420-308
                                     )
WARDEN M. TRAVIS BRAGG,              )
                                     )
              Defendant.             )

                                ORDER

     The Court recommended dismissal of plaintiff’s 28 U.S.C. § 2241

petition for failure to remit the required filing fee. Doc.3. Plaintiff has

now remitted the fee and indicated that he did not receive the Court’s

previous notice of deficiency. Doc. 4. The Court VACATES the Report

and Recommendation as moot. Doc. 3.

     Upon review, it is apparent that the petition was improperly filed

in this district. Unlike other forms of habeas relief, petitions under §

2241 “may be brought only in the district court for the district in which

the inmate is incarcerated.” Fernandez v. United States, 941 F.2d 1488,

(11th Cir. 1991) (emphasis added); United States v. Kinsey, 393 F. App’x

663, 664 (11th Cir. 2010) (“Unlike § 2255 motions, motions made
     Case 4:20-cv-00308-WTM-CLR Document 5 Filed 04/27/21 Page 2 of 2




pursuant to § 2241 must be brought only in the district court for the

district in which the inmate is incarcerated.” (quotes and cite omitted)).

At the time of filing, petitioner was incarcerated at the federal

correctional facility in Bennettsville, South Carolina. Doc.1 at 1. He

remains incarcerated their today.     Doc. 4 at 1.    As plaintiff is not

incarcerated in this district, the Clerk of Court is DIRECTED to

TRANSFER this case to the District of South Carolina for all further

proceedings. 28 U.S.C. § 1406 (district courts may dismiss or transfer

cases suffering venue defects); 28 U.S.C. § 121 (defining the District of

South Carolina.

     SO ORDERED, this 27th day of April, 2021.



                                  ________________________________
                                    _____
                                        ________
                                               ___________
                                  CH
                                  CHRISTOPHER
                                   HRIST
                                       TOPHER L. RAY
                                                   Y
                                  UNITED STATE
                                         STATES
                                            T S MAGISTR
                                                MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
